Filed 7/30/13 P. v. Richardson CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038669
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1196376)

         v.

DARCI LEIGH RICHARDSON,

         Defendant and Appellant.


         In 2011, defendant Darci Leigh Richardson was convicted of various drug related
offenses, and placed on probation on the condition she serve seven months in county jail.
The sentence was stayed pending successful completion of a residential drug program.
Subsequently, defendant filed a motion to reduce the conviction to a misdemeanor
pursuant to the Criminal Justice Realignment Act. The trial court denied the motion and
this timely appeal ensued.
         On appeal, we appointed counsel to represent defendant in this court. Appointed
counsel filed an opening brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) which states the case and the facts but raises no specific issues. Wende review is
only available in a first appeal of right. (People v. Serrano (2012) 211 Cal.App.4th 496,
501 (Serrano).) Defendant contends that Serrano is inapplicable to this case because the
instant appeal is not from a collateral attack on the judgment as was the case in Serrano.
Defendant also argues that she is entitled to Wende review because this is her first appeal.

                                                             1
       Defendant’s reading of Serrano’s holding is too narrow. Serrano held that Wende
review is only available in a first appeal of right, not just the first time a defendant files
an appeal. (Ibid.) Further, Serrano’s reasoning applies to any appeal other than a first
appeal of right; its scope was not limited only to an appeal from a collateral attack on the
judgment. Because defendant’s appeal is from an order after judgment denying her
motion, she is not entitled to Wende review. Therefore, we will proceed with this appeal
pursuant to the standards enunciated in Serrano.
       Pursuant to Serrano, on December 12, 2012, we notified defendant of her right to
submit written argument in her own behalf within 30 days. Thirty days have elapsed and
we have received nothing from defendant.
       Appointed counsel having failed to raise any arguable issue on appeal, and
defendant not having submitted written argument on her own behalf, we dismiss the
appeal as abandoned. (Serrano, supra, 211 Cal.App.4th at pp. 503-504.)




                                               2
                                    DISPOSITION
The appeal is dismissed as abandoned.




                                            _________________________
                                            MÁRQUEZ, J.

WE CONCUR:




_________________________
RUSHING, P.J.




_________________________
PREMO, J.




                                        3